                            UNITED STATES DISTRICT COURT

                               DISTRICT OF MINNESOTA

 AHMED MOHAMED HASSAN,
                                                      Civil No. 19-1175 (JRT/TNL)
                               Petitioner,

 v.                                            MEMORANDUM OPINION AND ORDER
                                                DECLINING TO ADOPT AS MOOT THE
 WILLIAM P. BARR, Attorney General of           MAGISTRATE JUDGE’S REPORT AND
 the United States, CHAD F. WOLF, Acting               RECOMMENDATION
 Secretary, United States Department of
 Homeland Security, MATTHEW T.
 ALBENCE, Acting Director, United States
 Immigration and Customs Enforcement,
 PETER BERG, Director, St. Paul Field
 Office, United States Immigration and
 Customs Enforcement, and HOLLIEN ERIC,
 Kandiyohi Country Sheriff,

                             Respondents.



      Ahmed M. Hassan, Kandiyohi County Jail, 2201 Twenty-Third Street NE,
      Suite 101, Wilmar, MN 56201, pro se Petitioner.

      Ana H. Voss, Ann M. Bildtsen, and Gregory G. Brooker, Assistant United
      States Attorneys, OFFICE OF THE UNITED STATES ATTORNEY, 300 South
      Fourth Street, Suite 600, Minneapolis MN 55415, for Respondents.


      Petitioner Ahmed Mohamed Hassan, a native and citizen of Somalia, was detained

by United States Immigration and Customs Enforcement (“ICE”) pending removal

proceedings after pleading guilty to possession of a controlled substance. (R&R at 2, Nov.

20, 2019, Docket No. 15.) Hassan filed a Petition for a Writ of Habeas Corpus under 28
U.S.C. § 2241 (the “Petition”) challenging his ongoing detention. (Pet. for Writ of Habeas

Corpus, May 1, 2019, Docket No. 1.)

          On November 20, 2019, the Magistrate Judge issued a Report and

Recommendation (“R&R”) recommending that Hassan’s Petition be granted in part and

denied in part and recommended a bond hearing be held to determine whether Hassan’s

detention is necessary to protect the community and prevent Hassan from fleeing. (R&R

at 20.)

          On November 22, 2019, the United States filed an Objection to the R&R arguing

only that the R&R should be denied as moot because Hassan was released from

detention. (Obj. to R& R, Nov. 22, 2019, Docket No. 16.) Although the United States did

not file any affidavits along with its Objection, the R&R was returned to the Court as

undeliverable to Hassan and was not resent because Hassan was not located on the ICE

locator.


                                          DISCUSSION


I.        MOOTNESS

          Article III of the Constitution requires that every matter before a court be a “case

or controversy.” U.S. CONST. art. III, § 2. This requirement must exist throughout all stages

of the case, not just when the case is filed. See Burke v. Barnes, 479 U.S. 361, 363 (1987).

A habeas petition challenges the detention of the petitioner. See Harrington v. Richter,

562 U.S. 86, 91 (2011). If a prisoner is in custody when they file a petition for a writ of


                                               -2-
habeas corpus, their subsequent release “does not automatically moot” the petition,

although the prisoner has “arguably received the relief . . . [they] requested.” Ali v.

Cangemi, 419 F.3d 722, 724 (8th Cir. 2005). Even so, when there are a “myriad of

uncertainties” surrounding the case, including whether and when the petitioner might be

apprehended again and the Court’s “inability to provide an effective remedy,” the case is

nonetheless prudentially moot. Id.

      Here, the Court finds Hassan’s claim is prudentially moot, as it appears Hassan has

been released from custody and it is unclear whether Hassan will again be apprehended.

Id.

      Accordingly, the Court will sustain the United States’ Objection to the R&R, decline

to adopt the R&R as moot, and deny Hassan’s petition as moot.


                                        ORDER

      Based on the foregoing, and all the files, records, and proceedings herein, the, IT

IS HEREBY ORDERED that:

      1.     The United States’ Objection to the R&R [Docket No. 16] is SUSTAINED;

      2.     The Court declines to adopt the R&R [Docket No. 15] because it is MOOT;

      3.     Hassan’s Petition for a Writ of Habeas Corpus [Docket No. 1] is DENIED as

MOOT.

      LET JUDGMENT BE ENTERED ACCORDINGLY.




                                           -3-
DATED: March 25, 2020              ______                    ______
at Minneapolis, Minnesota.                JOHN R. TUNHEIM
                                              Chief Judge
                                      United States District Court




                             -4-
